PLEDGE AND ESCROW AGREEMENT



THIS PLEDGE AND ESCROW AGREEMENT, dated as of August ___, 2007, is made by
bioMETRX Technologies, Inc. (the “Pledgor”) and ________________(the “Escrow
Agent”) and Jane Petri and Joseph Panico (the “Holders”).


RECITALS


A.
The Holders loaned the Pledgor’s parent company bioMETRX, Inc., $800,000
represented by two convertible notes, each in the amount of $400,000 (the
“Notes”) dated August 27, 2007 due May 27, 2008.



B.
In order to induce the Holders to make the loan, the Pledgor has agreed to
pledge an aggregate of 500,000 shares of bioMETRX, Inc. common stock owned by it
represented by the certificates set forth on Schedule A hereto (the “Pledged
Securities”) as security for the full payment and performance of his obligations
under the Notes.



C.
The Holders has agreed to accept the Pledged Securities as security for such
obligations.



NOW, THEREFORE, it is agreed as follows:


1. Pledge. As collateral security for the payment, performance and observance of
the Note, the Pledgor herewith pledges, assigns, transfers, hypothecates, and
grants to the Holders, a security interest in the Pledged Securities and the
certificate(s) evidencing the same and such additional property at any time and
from time to time receivable by the Pledgor as a dividend or in respect of or in
exchange for any or all such shares, the Pledgor herewith pledges, together with
any and all products and proceeds of any of the foregoing in whatever form. The
Pledged Securities and the products and proceeds thereof may be referred to
collectively as the “Pledged Collateral.”


2. Delivery to Agent for Holders. Concurrently with the execution of this Pledge
and Escrow Agreement, the Pledgor shall deliver the certificates representing
the Pledged Securities to the Escrow Agent, acting as agent for the Holders
solely for the purposes of perfecting the security interest granted hereby.
Acting in such capacity, the Escrow Agent shall maintain possession of the
Pledged Securities until they are required to be released to either the Pledgor
or the Holders pursuant to the provisions of this Agreement. The Pledgor has
deposited with the Escrow Agent five stock powers duly executed in blank with
signatures guaranteed by a Medallion Participant, which shall be delivered with
the Pledged Securities.


3. Title. The Pledgor agrees to use reasonable efforts to defend the Holders's
right, title, lien and security interest in and to the Pledged Collateral
against the claims and demands of all persons whomsoever. The Pledgor also
represents and warrants to the Holders that it has good title to all of the
Pledged Collateral, free and clear of all claims, mortgages, pledges, liens,
encumbrances and security interests of every nature whatsoever (“Liens”) except
those granted to the Holders herein and that no consent or approval of any
governmental or regulatory authority, or of any securities exchange is required
to be obtained by the Pledgor in connection herewith.
 
1

--------------------------------------------------------------------------------




4.  Delivery of the Pledged Securities by Escrow Agent. Upon the failure of the
Pledgor to pay the interest or principal on the Note when due in accordance with
the terms thereof or occurrence of an Event of Default defined in the Note (as
amended by Section 6 of this Agreement or herein (an “Event of Default”) and
upon two business days notice to the Escrow Agent and the other party, the
Escrow Agent shall deliver, the certificate(s) representing the Pledged
Securities and additional collateral held pursuant to Section 5 hereof or
otherwise to the Holders. Upon payment in full of the Note, the expiration of
any applicable period (not to exceed 60 days) during which the Holders may be
subject to third party claims with respect to the payment of the Note, and upon
two business days notice to the Escrow Agent and the other party, the Escrow
Agent shall deliver the certificate(s) for the Pledged Securities and additional
collateral held pursuant to Section 5 hereof or otherwise to the Pledgor and the
Pledge Collateral shall no longer be subject to the security interest granted
hereby.


5.  Dividends. If, upon the dissolution or liquidation (in whole or in part) of
bioMETRX, Inc., any sum shall be paid as a liquidating dividend or otherwise
upon or with respect to any of the Pledged Securities, and if any other
dividends of any kind shall be otherwise paid upon or with respect to any of the
Pledged Securities under any other circumstances, such sum shall be paid over to
the Escrow Agent, to be held as additional collateral hereunder. In case any
stock or other dividend shall be declared on any of the Pledged Securities, or
any shares of stock or fractions thereof shall be issued pursuant to any stock
split involving any of the Pledged Securities, or any shares shall be
distributed upon or with respect to the Pledged Securities pursuant to a
recapitalization or reclassification of the capital of the Holders, or pursuant
to the dissolution, liquidation (in whole or in part), bankruptcy or
reorganization of the Holders, or to the merger or consolidation of the Holders
with or into another Holders, the shares, obligations or other property so
distributed shall be delivered to the Escrow Agent (together with stock powers
executed in blank by each Pledgor, where appropriate), to be held by it as
additional collateral hereunder, and all of the same shall constitute Pledged
Collateral for all purposes hereof.


6.  Voting. Until there is an Event of Default, the Pledgor shall have the sole
and absolute right to exercise all voting power with respect to the Pledged
Securities. If an Event of Default occurs and is continuing, the Holders shall
have the sole and absolute right, in addition to any other rights granted
herein, to exercise any and all voting power with respect to the Pledged
Securities. In such event, the Pledgor, upon the demand of Holders, appoint the
Holders as the Pledgor’s true and lawful proxy to vote such shares in any manner
which the Holders deems advisable for or against all matters which may be
submitted to a vote of such stockholders.


7. Rights of Secured Party. The Pledgor agrees that, upon an Event of Default,
the Holders shall have the rights and remedies provided in the Uniform
Commercial Code in force in the State of New York at the date of this Agreement
and in this connection, the Holders may upon five days' notice to the Pledgor,
sent by registered mail, and without liability for any diminution in price which
may have occurred, sell all the Pledged Collateral in such manner and for such
price as the Holders may determine or propose to retain the Pledged Collateral
in lieu of repayment of the Note. At any bona fide public sale the Holders shall
be free to purchase all or any part of the Pledged Securities. Out of the
proceeds of any sale the Holders may retain an amount equal to the principal and
interest then due on the Loan, plus the amount of the expenses of the sale.
 
2

--------------------------------------------------------------------------------




8. Endorsement. Upon an Event of Default in respect of the Note, the Holders
shall have the right, for and in the name, place and stead of the Pledgor, to
execute endorsements, assignments or other instruments of conveyance or transfer
with respect to all or any of the Pledged Collateral.


9. Indemnification and Costs.


(a) The Pledgor and the Holders release the Escrow Agent from any claims, causes
of action and demands at any time arising out of or with respect to this
Agreement, the Pledged Collateral and/or any actions, taken or omitted to be
taken by the Escrow Agent with respect thereto, and the Pledgor and the Holders
hereby agree to hold the Escrow Agent harmless from and with respect to any and
all such claims, causes of action and demands other than those resulting from
the gross negligence or willful misconduct of the Escrow Agent.


(b) The Holders shall be exclusively responsible for all costs and expenses (if
any) incidental to the performance by the Escrow Agent of its duties as agent
hereunder.


10. Rights Duties and Immunities.


(a) The duties and obligations of the Escrow Agent shall be determined solely by
the express provisions of this Agreement. The Escrow Agent shall not be liable
except for the performance of such duties and obligations as are specifically
set out in this Agreement and the Escrow Agent shall not be deemed to have any
knowledge of, or responsibility for, the terms of any other agreement,
instrument or document.


(b) The Escrow Agent shall not be responsible in any manner whatsoever for any
failure or inability of any party hereto, or of any one else, to deliver
documents to the Escrow Agent or otherwise to honor any of the provisions of
this Agreement.
 
(c) The Escrow Agent shall be entitled to rely upon any judgment, certification,
demand, notice, instrument or other writing delivered to it hereunder without
being required to determine the authenticity of the correctness of any fact
stated therein or the propriety or validity or the service thereof. The Escrow
Agent shall be fully protected in acting on and relying upon any written notice,
direction, request, waiver, consent, receipt or other paper or document which
the Escrow Agent believes to be genuine. The Escrow Agent may act in reliance
upon any instrument or signature it reasonably believes to be genuine and the
Escrow Agent may assume that any person purporting to give any advice or make
any statement in connection with the provisions hereof has been duly authorized
to do so.


(d) The Escrow Agent shall not be liable for any error of judgment, or for any
act done or step taken or omitted by it in good faith, or for any mistake of
fact or law, or for anything which it may do or refrain from doing in connection
herewith, except its own bad faith, willful misconduct or gross negligence.


(e) The Escrow Agent may seek the advice of legal counsel as to any question
arising from or relating to the construction of any of the provisions of this
Agreement or its duties or obligations hereunder or otherwise, and it shall
incur no liability and shall be fully protected in respect of any action taken,
omitted or suffered by it in good faith in accordance with the advice of such
counsel.
 
3

--------------------------------------------------------------------------------




(f) The Escrow Agent does not make and will not be required or deemed to make
any representation as to the validity or genuineness of any agreement, document
or other instrument held by or delivered to it.


(g) If a dispute arises between one or more of the parties hereto, or between
any of the parties hereto and any person not a party hereto, as to whether or
not or to whom the Escrow Agent shall deliver any of the Pledged Securities or
as to any other matter arising from or relating to this Agreement or any related
agreement, the Escrow Agent shall not be required to determine such dispute and
need not make any delivery of any of the Pledged Securities, but will retain the
same until the rights of the parties to the dispute shall have finally been
determined by written agreement among the parties to the dispute or by final
non-appealable order of a court of competent jurisdiction. In the event that the
Escrow Agent has received notice of such order or any such agreement, the Escrow
Agent shall cause the Pledged Securities to be released and delivered in
accordance with such agreement or order.


(h) The Escrow Agent shall be entitled to assume that no dispute of the type
referred to in Section 11(g) has arisen unless it has received a written notice
that such a dispute has arisen, which written notice refers specifically to this
Agreement and identifies by name and address the adverse claimants in such
dispute. Any party delivering written notice of a dispute pursuant to this
Section 11(h) shall simultaneously therewith deliver a copy of such notice to
all parties. For purposes of this Section 11(h), the Escrow Agent shall not be
deemed to have received a written notice until all parties to this Agreement
have received such written notice. If a dispute of the type referred to in
Section 11(g) arises, the Escrow Agent may, in its sole discretion (but shall
not be obligated to), commence interpleader or similar actions or proceedings
for determination of such dispute.


11. Successor Escrow Agent.


(a)  The Escrow Agent may, at any time, resign as such with or without the prior
written consent of all the parties hereto, in which case the Escrow Agent (and
any successor escrow agent) shall deliver the Pledged Securities, a copy of this
Agreement and any other documents delivered to it hereunder to any successor
escrow agent jointly designated by the Holders and Pledgor in writing, or to any
court of competent jurisdiction, whereupon the Escrow Agent shall be discharged
of and from any and all further duties and obligations arising in connection
with this Agreement. The resignation of the Escrow Agent shall take effect on
the earlier of (i) the appointment of a successor escrow agent, or (ii) the day
which is two business days after the date of the delivery of the Pledged
Securities, a copy of this Agreement and any other documents delivered to the
Escrow Agent hereunder to any court of competent jurisdiction. In the event that
a successor escrow agent has not been appointed at the expiration of such
two-day period, the Escrow Agent’s sole responsibilities hereunder shall be: (i)
to maintain the safekeeping of the Pledged Securities and any other documents
delivered to it hereunder, if any, and (ii) to release and deliver the Pledged
Securities and any such documents in accordance with Section 4 of this
Agreement.
 
4

--------------------------------------------------------------------------------




(b) If the Escrow Agent receives a written notice signed by the Holders and
Pledgor stating that they have selected a successor escrow agent, the Escrow
Agent shall deliver the Pledged Securities (and any other documents then held by
it hereunder, if any) to the successor escrow agent named in the aforesaid
notice within 15 days after receipt of such written notice.


12. Power of Attorney. Upon an Event of Default which is continuing, the Pledgor
hereby appoints the Holders or Holders's designees, successors or assigns as
such Pledgor's attorney-in-fact for the purpose of carrying out the provisions
of this Agreement and taking any action and executing any instrument which the
Holders may deem necessary or advisable to accomplish the purposes hereof.
Without limiting the generality of the foregoing, the Holders shall have the
right and power to receive, endorse and collect all checks and other orders for
the payment of money made payable to the Pledgor representing any interest or
dividend or other distribution payable in respect of the Pledged Collateral
which the Holders is entitled to receive hereunder or any part thereof and to
give full discharge for the same.


13. Notices. Any notice or demand upon the Pledgor shall be deemed to have been
sufficiently given for all purposes thereof if mailed, postage prepaid, by
registered or certified mail, return receipt requested, or if delivered, to the
addresses set out below or at such other address as the parties hereto may
heretofore have designated in writing:


If to the Pledgor:


bioMETRX Technologies, Inc.
c/o bioMETRX, Inc.
500 North Broadway, Suite 204
Jericho, NY 11753


If to the Holderss:


Jane Petri
 
______________________________
 
Joseph Panico
 
______________________________
 
If to the Escrow Agent:
 
_______________________________
Attention: Mark Canizio 
 
5

--------------------------------------------------------------------------------


 
14. Governing Law.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE LOAN
DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE,
WITHOUT REGARD TO THE PRINCIPLES THEREOF REGARDING CONFLICT OF LAWS, AND ANY
APPLICABLE LAWS OF THE UNITED STATES OF AMERICA. HOLDERS AND EACH PLEDGOR AGREE
TO SUBMIT TO PERSONAL JURISDICTION AND TO WAIVE ANY OBJECTION AS TO VENUE IN THE
COUNTY OF NASSAU, STATE OF NEW YORK. SERVICE OF PROCESS ON PLEDGOR OR HOLDERS IN
ANY ACTION ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS SHALL BE
EFFECTIVE IF MAILED TO SUCH PARTY AT THE ADDRESS LISTED IN SECTION 14 HEREOF.
NOTHING HEREIN SHALL PRECLUDE HOLDERS OR PLEDGOR FROM BRINGING SUIT OR TAKING
OTHER LEGAL ACTION IN ANY OTHER JURISDICTION.


15. Submission to Jurisdiction. Each of the parties hereto hereby irrevocably
and unconditionally consents to submit to the exclusive jurisdiction of the
courts of the State of New York and of the United States of America, in each
case located in Nassau County, for any action, proceeding or investigation in
any court or before any governmental authority (“Litigation”) arising out of or
relating to the Transaction Documents and the transactions contemplated thereby
(and agrees not to commence any Litigation relating thereto except in such
courts), and further agrees that service of any process, summons, notice or
document by U.S. registered mail to its respective address set forth in this
Agreement shall be effective service of process of any Litigation brought
against it in any such court. Each of the parties hereto hereby irrevocably and
unconditionally waives any objection to the laying of venue of any Litigation
arising out of this Agreement or the transactions contemplated hereby in the
courts of the State of New York or the United States of America, in each case
located in the County of Nassau, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any court that any
such Litigation brought in any such court has been brought in an inconvenient
forum.


16. Counsel. The Pledgors represents and warrants that they have availed
themselves of the advice of counsel.


17. Multiple Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which taken
together shall constitute but one and the same instrument.


[SIGNATURE PAGE FOLLOWS]
 
6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Pledgor has executed this Agreement as of the day and
year first above.

       
“PLEDGOR”


bioMETRX, Technologies, Inc.
 
     


--------------------------------------------------------------------------------

By:  
 

--------------------------------------------------------------------------------

 
  Title   

--------------------------------------------------------------------------------

           

Accepted and Agreed this ____ day
of August, 2007.
   
Accepted and Agreed this ____ day
of _________________, 2007.
        “HOLDERSS”     “ESCROW AGENT”            

--------------------------------------------------------------------------------

JANE PETRI    

--------------------------------------------------------------------------------

MARK CANIZIO

           

--------------------------------------------------------------------------------

JOSEPH PANICO
   

 
7

--------------------------------------------------------------------------------


 